DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is recites the limitation "the cut distal femur" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Applicant’s limitation of “the pivot point lies a quarter of the way into the tibia from the anterior face of the tibia”.  The claim requires the tibia as the pivot point has to lie in the tibia.  The Examiner suggests amending the claim to recite “the pivot point is configured to lie a quarter of the way into the tibia from the anterior face of the tibia.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohl (US 4,703,751).
 Regarding claim 1, Pohl discloses an apparatus for determining the angle of a cut to be made to a tibia in the sagittal plane, the apparatus comprising a first chassis (16) having a first pair of channels (58’s) for receiving pins in a tibia (e.g. 86, 88); and a second chassis (18) having a second pair of channels (70’s) for receiving pins to be placed in a tibia; wherein the second chassis is pivotable about a pivot point (64/66) so as to change the angle of the second pair of channels relative to the first pair of channels (column 5, lines 17-19).e.g. 86, 88) guided by the second pair of channels provide a guide for a cut to the tibia (figure 5) that has a posterior slope in the sagittal plane. 	Regarding claim 3, Pohl discloses the pivot point is a physical pivot (44) joint joining the first and second chassis (figure 1). 	Regarding claim 6, Pohl discloses a bar (14/34) having a first end attached to the first chassis (figures 1, 3-6) and a second end for supporting a distal femoral surface block (20), wherein in use the bar extends substantially parallel to a longitudinal axis of the tibia (figure 1, 3-6). 	Regarding claim 7, Pohl discloses the position of the bar (14) is adjustable (via 60’s) in the direction of the longitudinal axis of the tibia so as to adjust the apparatus to fit femurs of different sizes (figure 6). 	Regarding claim 8, Pohl discloses the first chassis includes a side arm (34) having a rail (34 is a rail) for supporting a holder (20), the holder having a first slot (94) for receiving the bar. 	Regarding claim 9, Pohl discloses the holder has a second slot (see figure below) for receiving a ruler support (if one so chooses) which in turn receives a ruler having a scale. 	Regarding claim 10, Pohl discloses a distal femoral surface block (20) including a flat surface (figures 2, 4) for abutting the cut distal femur, a stylus (104/106) for abutting the anterior femur, and pairs of pin holes (see figure below) for guiding pins into the distal femur..
	
    PNG
    media_image1.png
    849
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    650
    826
    media_image2.png
    Greyscale

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slocum (US 4,565,191).
 Regarding claim 1, Slocum discloses an apparatus for determining the angle of a cut to be made to a tibia in the sagittal plane(12), the apparatus comprising a first chassis (see figure below) having a first pair of channels (16, 18) for receiving pins in a tibia; and a second chassis (see figure below) having a second pair of channels (20, 22, 24) for receiving pins to be placed in a tibia; wherein the second chassis is pivotable about a pivot point (see figure below) so as to change the angle of the second pair of channels relative to the first pair of channels (figures 1-6)..

    PNG
    media_image3.png
    361
    485
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    588
    481
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Slocum (US 4,565,191). 	Regarding claim 5, Slocum discloses the claimed invention except for an express teaching that the pivot point lies a quarter of the way into the tibia from the anterior face of the tibia.
 It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the apparatus to have the theoretical pivot point lie a quarter of the way into the tibia from the anterior face of the tibia as it would create a hinged osteotomy which would be beneficial in correction of tibias which do not need full resection to create the proper angulation of the proximal articulating surface of the tibia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775